11TH COURT OF APPEALS
                                  EASTLAND, TEXAS
                                     JUDGMENT

Geochemical Operating Corp.,                  * From the 259th District Court
                                                of Jones County,
                                                Trial Court No. 022981.

Vs. No. 11-13-00329-CV                        * September 24, 2015

Earl Harrison,                                * Memorandum Opinion by Willson, J.
                                                (Panel consists of: Wright, C.J.,
                                                Willson, J., and Bailey, J.)

      This court has inspected the record in this cause and concludes that there is
error in the judgment below. Therefore, in accordance with this court’s opinion,
the judgment of the trial court is reversed, and the cause is remanded to the trial
court for further proceedings. The costs incurred by reason of this appeal are
taxed against Earl Harrison.